Citation Nr: 0615609	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than October 18, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 18, 
2001, for a compensable rating for eczematoid dermatitis of 
the lower extremities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and [redacted]




ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946 and from September to December 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in July 2004, and the certified transcript 
is of record.  The Board first considered this appeal in July 
2004 and determined that additional development was required.  
The matter was remanded, and the RO performed all requested 
development.  The issue on appeal remains denied and is 
properly returned to the Board for appellate consideration.  

The veteran alleges that his history of gastro-intestinal 
problems is related to PTSD, and a VA physician opined that 
the veteran's abdominal distress is affected by his 
significant anxiety symptoms.  The RO has not addressed the 
issue of service connection for abdominal complaints 
secondary to PTSD, and the matter is referred for appropriate 
action.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran submitted claims for service connection for 
PTSD and a compensable rating for eczematoid dermatitis on 
October 18, 2001.

3.  The RO granted entitlement to service connection for PTSD 
and a 10 percent rating for dermatitis in a September 2002 
rating decision based on medical evidence from a July 2002 VA 
examination.



CONCLUSIONS OF LAW

1.  Criteria for assignment of an effective date prior to 
October 18, 2001, for the grant of entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).

2.  Criteria for assignment of an effective date prior to 
October 18, 2001, for the grant of entitlement to a 
compensable rating for eczematoid dermatitis of the lower 
extremities have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in October 2003 and July 2004, VA notified 
the veteran of the information and evidence needed to 
demonstrate entitlement to an earlier effective date for PTSD 
and dermatitis, including what part of that evidence the 
veteran was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the veteran to 
submit any additional information related to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Because 
the issues in this case are entitlement to earlier effective 
dates, the Board finds that the veteran was effectively 
notified of the information and evidence necessary to 
substantiate and complete his claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA did not provide VCAA 
notice of the information and evidence needed to demonstrate 
the effective date of an award prior to the September 2002 
rating decision on appeal; however, the RO provided notice in 
October 2003 and July 2004 and reconsidered the claim in 
April 2006.  In Pelegrini, the Court stated that its decision 
did not void or nullify AOJ actions or decisions in which 
VCAA notice was not provided prior to the AOJ decision, but 
merely required that appellants receive VCAA-content-
complying notice.  In this case, the Board finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him an opportunity to testify before an RO hearing 
officer and/or the Board.  The transcript of a January 2004 
hearing before the Board could not be obtained, but the 
veteran received another Board hearing in July 2004.  All 
known and available records relevant to the issue on appeal 
were obtained and are associated with the veteran's claims 
file, and the veteran does not contend otherwise.  Therefore, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  

In a May 1946 rating decision, the veteran was awarded 
service connection for eczematoid dermatitis, evaluated as 
noncompensable.  The rating was increased to 10 percent in 
June 1948, but compensation was discontinued when the veteran 
returned to active service in September 1950.  In an April 
1951 rating decision, the RO evaluated dermatitis as 
noncompensable because there was no medical evidence of the 
condition during the veteran's second period of service.  The 
RO continued the noncompensable rating in July 1951 and 
September 1989 rating decisions.  The veteran received notice 
of the decisions and his appellate rights, but he did not 
appeal.  

The veteran was denied service connection for a passive 
dependency reaction in a July 1951 rating decision.  Relying 
on a service Medical Board's determination that the veteran's 
condition preceded service, the RO found no evidence that the 
veteran's neuropsychiatric disability was incurred in or 
aggravated by service. The veteran received notice of the 
decision and his appellate rights, but he did not appeal.  

On October 18, 2001, the veteran filed claims for service 
connection for PTSD and for a compensable rating for fungal 
dermatitis.  In a September 2002 rating decision, the RO 
granted service connection for PTSD and a 10 percent rating 
for eczematoid dermatitis effective October 18, 2001.  The 
veteran disagreed with both decisions.  He argued that he was 
entitled to an effective date of June 1, 1946, for PTSD.  He 
also averred that he was entitled to a 10 percent rating for 
dermatitis from May 1946 to June 1948, when a rating was 
deferred for complete records, and from January 1951 to 
October 2001.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  The effective date of an 
award of direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
service; otherwise, the effective date is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b)(2).  In cases involving 
increases in disability compensation, the effective date will 
be the earliest date at which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the date 
of receipt of the claim will be the effective date.  
38 C.F.R. § 3.400(o)(2).  

Therefore, under VA regulations, the earliest effective date 
applicable to the veteran's claims is October 18, 2001, the 
date of the veteran's claims for a compensable rating for 
dermatitis and for direct service connection for PTSD.  The 
veteran nevertheless presented three arguments in favor of an 
effective date earlier than October 2001.  

First, the veteran alleged that he was entitled to an earlier 
effective date because of errors in prior rating decisions.  
See 38 C.F.R. § 3.400(k) (stating that the effective date of 
a final decision shown to be in error is that date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision).  
Specifically, the veteran alleged that the RO evaluated the 
1951 claims based on incomplete service medical records, 
without proper consideration of all medical evidence of 
record, without a VA medical examination, and with undue 
consideration of allegedly erroneous in-service diagnoses and 
unconstitutional 1950 discharge proceedings.  The veteran 
additionally argued that the RO violated 38 C.F.R. § 3.344 by 
denying his claim on the basis of a temporary episodic 
improvement of dermatitis.  Finally, he asserted that the RO 
failed to recognize informal claims for service connection 
for a psychiatric disorder in a May 1948 supplemental 
application and in August 1950 and September 1954 statements 
from the veteran's physician referencing the veteran's mental 
disabilities.  

In March 2006, the RO denied entitlement to earlier effective 
dates based on clear and unmistakable error.  The veteran did 
not appeal that decision.  Consequently, the Board does not 
have jurisdiction to review whether errors in prior rating 
decisions entitle the veteran to an earlier effective date.  
In any case, the Board notes that, because there is medical 
evidence supporting the 1951 rating decision, the veteran's 
arguments dispute the evaluation or weighing of evidence, 
which is not clear and unmistakable error under VA 
regulations.  See 38 C.F.R. § 20.1403(d)(3).  Additionally, 
the Board does not have authority to challenge or invalidate 
service documents or medical opinions.  See, e.g. Colvin v. 
Derwinski, 1 Vet. App. 71, 175 (1991).  Furthermore, the 
documents identified by the veteran as informal claims for 
service connection do not reference any intent to apply for 
VA benefits for a psychiatric disorder.  See 38 C.F.R. § 
3.155.

Second, the veteran argues that he is entitled to an earlier 
effective date because, when the RO properly reviewed all 
service-related documents in 2002, it granted the veteran's 
claims.  Under VA regulations, when new and material evidence 
consists of service department records, the effective date 
should agree with evaluation (since it is considered these 
records were lost or mislaid) or date of receipt of claim on 
which prior evaluation was made, whichever is later.  38 
C.F.R. § 3.400(q)(2). In other words, the claim is considered 
a reopening of the original claim based on lost or mislaid 
service records, and the award of benefits is made 
retroactive to the date of the original claim.  See Spencer 
v. Brown, 4 Vet. App. 283, 293 (1993). 

The regulation will not apply in this case because there is 
no evidence that the RO granted the veteran's claims based on 
new and material evidence consisting of lost or mislaid 
service records.  In fact, in August 2002, the National 
Personnel Records Center (NPRC) indicated that the veteran's 
service records were unavailable because they were destroyed 
in a 1973 fire at an NPRC facility.  Rather, the RO noted 
that it awarded service connection for PTSD and a compensable 
rating for dermatitis because medial evidence from a July 
2002 VA examination supported those decisions.  Indeed, the 
first evidence that it was factually ascertainable that a 
compensable rating was warranted for the dermatitis was in 
the July 2002 VA examination report.  38 C.F.R. § 3.400(o).  
In any case, the veteran did not file a claim to reopen based 
on new and material evidence in his October 2001 application; 
the veteran's claims for a compensable rating for dermatitis 
and service connection for PTSD were unrelated to prior 
decisions.

Finally, the veteran alleges that he is entitled to an 
earlier effective date for PTSD because he exhibited symptoms 
of PTSD during and immediately after his period of service.  
The veteran's medical records indicate consistent treatment 
for psychiatric problems after his 1946 discharge from 
service.  Furthermore, in February 2003 and January 2004 
statements, a VA physician opined that the veteran exhibited 
symptoms of PTSD immediately after his 1946 discharge from 
service, but the condition was misdiagnosed because PTSD was 
not described in psychiatric literature.  Despite this 
evidence, the effective date of an award of service 
connection is not based upon the date of the earliest medical 
evidence demonstrating entitlement, but on the date that the 
application was filed with VA.  See Lalonde v. West, 12 Vet. 
App. 377, 380 (1999).  The Board appreciates that the 
veteran's psychiatric and physical disabilities have and 
continue to result in appreciable limitations of his quality 
of life, but the Board is bound by regulatory provisions and 
cannot establish entitlement to compensation earlier than the 
date of the veteran's October 2001 application.  
Consequently, entitlement to an effective date earlier than 
October 18, 2001, is denied.


ORDER

An effective date prior to October 18, 2001, for the grant of 
entitlement to service connection for PTSD is denied.

An effective date prior to October 18, 2001, for the grant of 
entitlement to a compensable rating for eczematoid dermatitis 
of the lower extremities is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


